Title: From Thomas Jefferson to Dr. Lambert, 6 July 1787
From: Jefferson, Thomas
To: Lambert, Dr.



à Paris ce 6me. Juillet 1787.

J’ai reçu, Monsieur la lettre que vous m’avez fait l’honneur de m’adresser le 11me. Juin, et aussi les 283. bouteilles de vin que vous m’avez expedié par la messagerie royale. Je leur trouve toutes  les bonnes qualités pour lesquelles vos vins sont si renommés et j’en suis parfaitement content. Je me ferai un devoir et un plaisir d’en payer le montant 374.₶14s à telle personne que vous aurez la bonté de m’indiquer. Toutes les fois que j’en aurai besoin d’une provision ulterieure j’aurai l’honneur de vous la demander. Je ne crois pas que ca sera plutot que l’automne de l’annee prochaine et je vous demanderai d’en faire les expeditions futures par voie de la mer, le transport par la messagerie, et les droits en chemin, augmentant le prix 15. sous par bouteille. Les choses obligeantes dont votre lettre est remplie, Monsieur, sont l’effet de votre bonté. Je vous dois mille remercimens, et je vous les rends de tout mon coeur, de la reception hospitaliere et honnete que vous avez bien voulu me faire chez vous. Je vous etois très redevable de la bonne chere que vous m’avez fait faire, et, cherchant de m’instruire de tout ce qui concernoit les vins de Frontignan, j’etois bien heureux de me trouver dans les mains d’une personne si capable de m’en donner les meilleurs renseignements. J’en etois très sensible dans le moment, je le suis encore, et je le serai toujours. Je vous prie Monsieur d’en agreer tous mes remerciments et l’assurance de la sincerité des sentiments d’estime et d’attachement avec lesquelles j’ai l’honneur d’etre Mons. votre tres humble et tres obeissant serviteur,

Th: Jefferson

